Citation Nr: 1035814	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Navy from 
March 1944 to May 1946.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2008 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey that denied the 
reopening of the appellant's claim of entitlement to service 
connection for right ear hearing loss.

The appellant's claim of entitlement to service connection for 
right ear hearing loss was originally denied in a September 2006 
rating decision issued by the Newark RO.  The appellant was 
notified of that denial that same month, but he did not timely 
appeal.  The September 2006 rating decision, therefore, 
represents the last final action on the merits of the service 
connection claim for right ear hearing loss.  Glynn v. Brown, 6 
Vet. App. 523 (1994).  The September 2006 rating decision also 
represents the last final decision on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Thus, the Board will consider whether 
any of the evidence submitted since the September 2006 rating 
decision constitutes new and material evidence.

In June 2010, a Board hearing was held at the RO before the 
undersigned.  A transcript is in the claims file.  As indicated 
in the transcript, the claims file was held open for 60 days for 
the submission of additional evidence.  However, no such evidence 
was ever submitted.  Therefore the case is ready for appellate 
review.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied in a 
September 2006 rating decision; notice was given to the 
appellant, but he did not timely appeal the denial.

2.  The evidence received since the September 2006 rating 
decision, when considered with previous evidence, does not relate 
to an unestablished fact necessary to substantiate the claim and, 
when considered together with the previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service 
connection for right ear hearing loss is a final decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the September 2006 rating 
decision is not new and material, and consequently does not serve 
to reopen the appellant's claim of entitlement to service 
connection for right ear hearing loss.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the claimant 
of the evidence and information needed to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the appellant 
was notified of the information necessary to reopen his right ear 
hearing loss new and material evidence claim in a letter dated in 
February 2008 (prior to the issuance of the March 2008 rating 
decision).  In that document the RO informed the appellant about 
what was needed to reopen his claim for service connection.

In particular, the letter informed the appellant of what 
constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the claim.  
The appellant was informed of the evidence and information needed 
to establish entitlement to service connection for right ear 
hearing loss, the underlying claim.  Consequently, the Board 
finds that adequate notice has been provided, as the appellant 
was informed about what evidence is necessary to substantiate the 
elements required to establish service connection for right ear 
hearing loss found insufficient in the previous denial.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the Agency of Original Jurisdiction 
(AOJ) also readjudicated the case by way of a Statement of the 
Case (SOC) issued in April 2009 (after the notice was provided).

The February 2008 VA letter informed the Veteran of the types of 
evidence needed to substantiate his right ear hearing loss claim 
and of its duty to assist him in substantiating his service 
connection claim under the VCAA.  The letter informed him that VA 
would assist him in obtaining evidence necessary to support his 
claim, such as medical records, records from other Federal 
agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), 
that it is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the March 2008 rating decision and the April 2009 SOC 
explained the basis for the RO's actions, and provided him with 
opportunities to submit more evidence.  All relevant evidence 
identified by the appellant relative to his new and material 
evidence right ear hearing loss service connection claim has been 
obtained and associated with the claims file,.  Furthermore 
neither the appellant nor his representative has identified any 
other pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and argument 
in support of his right ear hearing loss claim, and to respond to 
VA notices.  Furthermore, to whatever extent the decision of the 
Court in Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  A letter to the Veteran from VA, dated in February 
2008, contained the information required by Dingess.  

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.  

Furthermore, it is apparent from the procedural history of this 
case that the legal elements required to demonstrate entitlement 
to service connection have been stated repeatedly, as have those 
for new and material evidence, thus establishing that a 
reasonable person such as the appellant could be expected to 
understand what was still needed based on all the various types 
of notice provided in the record of this case.  Therefore, VA has 
no outstanding duty to inform the appellant that any additional 
information or evidence is needed for the claim on appeal.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA 
reviewed the appellant's claims file.  Private and VA medical 
records were obtained and associated with the claims file.  The 
appellant was afforded the opportunity to provide testimony at a 
Travel Board hearing.

The RO afforded the appellant a VA examination in February 2008.  
A medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The 
VA audiology examination was conducted by a health care 
professional, and the associated report reflects review of the 
appellant's claims file.  The examinations included reports of 
the history and symptoms of the appellant's right ear hearing-
related problems and demonstrated objective evaluation.  The 
examiner was able to assess and record the condition of the 
appellant's right ear hearing loss.  

The Board finds that the examination report is sufficiently 
detailed with recorded history and clinical findings, opinions 
and supporting rationale to be adequate for rating purposes.  In 
addition, it is not shown that the examination was in any way 
incorrectly prepared or that the VA examiner failed to address 
the clinical significance of the appellant's right ear hearing 
loss.  The Board finds that the examination report is 
sufficiently detailed with recorded history and clinical 
findings.  Therefore, the Board concludes that the Veteran was 
afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. 
§ 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

The appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide and he 
was supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him that 
were not obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification of 
his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant submitted his claim to reopen in October 2007.  The 
pertinent regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be considered 
"new and material," and define material evidence as evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The credibility 
of the evidence is presumed for the purpose of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if so, 
an adjudication on the merits after compliance with the duty to 
assist.

The Court has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim was 
last disallowed on the merits.  Evans v. Brown, supra.  

The September 2006 rating decision, the last time the right ear 
hearing loss service connection claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claim may be reopened only 
if new and material evidence has been secured or presented since 
the September 2006 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The evidence considered by the RO in reaching its September 2006 
denial included the appellant's service medical treatment 
records; his January 2006 VA Form 21-526; and the report of a VA 
outpatient audiometric consultation that took place in November 
2004.  The appellant submitted written statements in which he 
said that he had noticed right ear hearing loss shortly after his 
discharge from the Navy and that he thought his right ear hearing 
loss was related to his military duty on PT boats.

Review of the appellant's service medical records did not reveal 
any complaints, findings or diagnoses of right ear hearing loss.  
The appellant underwent a separation examination in May 1946; the 
appellant's hearing was described as without defect at that time.

The November 2004 VA audiology consultation report indicated that 
the appellant current had right ear hearing loss.  However, there 
was no etiologic opinion that related the appellant's current 
hearing loss to any incident of his military service.

The appellant submitted a claim to reopen his right ear hearing 
loss service connection claim in October 2007.  As service 
connection for his right ear hearing loss had previously been 
denied because the there was no evidence of record to demonstrate 
the existence of an etiologic nexus between the appellant's 
service and the claimed right ear hearing loss, for new evidence 
to be material in this matter, it would have to tend to show that 
right ear hearing loss was shown during the appellant's active 
service or within a one-year period thereafter or that a current 
disorder is related to service or to a service-connected 
disability.

The evidence submitted since the September 2006 RO denial 
includes a May 2007 private audiogram report demonstrating 
profound hearing loss in the right ear; the report of July 2007 
MRI imaging of the appellant's auditory canals that revealed the 
presence of an extensive area of encephalomalacia in the right 
parietal lobe; a July 2007 letter from a private otolaryngologist 
indicating a may 2007 audiogram had revealed right ear hearing 
loss; VA treatment records dated between February 2007 and 
September 2008, that indicated the appellant had been evaluated 
for hearing aids; the testimony given by the appellant at his 
June 2010 Travel Board hearing; and various written statements 
submitted by the appellant and his representative.  

The added private medical records reflect findings of right ear 
hearing loss; however, none of these records discusses the 
etiology of the appellant's right ear hearing loss or any right 
ear pathology.  The additional VA medical treatment records show 
that the appellant continued to seek treatment for his right ear 
hearing loss.  For example, an August 2008 audiology note 
indicated that the appellant underwent a hearing aid fitting.  

The evidence added since the September 2006 rating decision 
includes testimony offered by the appellant in June 2010 (Travel 
Board hearing).  However, the appellant's Travel Board hearing 
testimony did not contain any statements regarding any incident 
of service or regarding the etiology or onset of his right ear 
hearing loss.  The various written statements submitted by the 
appellant since September 2006 merely iterated his prior 
statements.

The appellant's claim was denied in September 2006 because the 
evidence of record did not show any relationship between the 
appellant's right ear hearing loss and his active military 
service.  The evidence demonstrated the existence of lumbar spine 
complaints in 2007, but there was no evidence of any link between 
any right ear hearing loss and the appellant's active military 
service.  Nor was there any evidence of the existence of any 
right ear hearing loss within one year of the appellant's 
separation from service in May 1946.  

The written statements and the testimony of the appellant that 
his current right ear hearing loss is causally connected to some 
incident of his active service do not constitute new and material 
evidence.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the 
Court noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide a 
basis on which to reopen a claim of service connection.

The Board concludes that items of evidence received since the 
September 2006 rating decision are "new" because they are 
pertinent to the appellant's claim and were not previously of 
record.  However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection with 
evidence previously assembled does not raise a reasonable 
possibility of substantiating the claim.  Rather it merely 
confirms that the appellant still believes that he has incurred 
right ear hearing loss from his military service and does not 
offer any indication of a competent causal link or nexus between 
the current right ear hearing loss and his active military 
service.  

The appellant has contended that his current right ear hearing 
loss is related to his active service in the military.  However, 
there is no evidence of any right ear hearing loss existing 
within one year of the appellant's departure from active service 
in May 1946, and there is no competent medical opinion linking 
any kind of right ear condition, including hearing loss, to his 
active military duty.  

The evidence added to the record since September 2006 does not 
address or contradict the reasoning offered in support of the 
September 2006 rating decision.  In other words, it does not tend 
to support any one of the appellant's contentions in a manner not 
already shown in September 2006.  The newly received evidence 
merely demonstrates that the appellant continues to maintain that 
he has right ear hearing loss that he incurred while in the 
military.  It has no direct bearing on the issue of entitlement 
to service connection for said right ear hearing loss, and 
therefore, is not material. 

The Federal Circuit Court of Appeals has indicated that evidence 
may be considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that 
the evidence submitted since the September 2006 rating decision 
does not provide relevant information as to the question of 
whether the appellant's current right ear hearing loss is 
etiologically related to any incident of his service.  No 
competent medical opinion linking the appellant's current claimed 
right ear hearing loss to his service has been received since the 
September 2006 rating decision.  

For the reasons set forth above, none of the evidence added to 
the record since the September 2006 rating decision, either by 
itself or in the context of all the evidence, is new and material 
evidence sufficient to reopen the appellant's claim of 
entitlement to service connection for right ear hearing loss.  
Therefore, the September 2006 rating decision remains final, and 
the right ear hearing loss service connection claim is not 
reopened.

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and that the Veteran is sincere in his belief that his 
right ear hearing loss is related to his military service.  
However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which the 
benefit sought may be granted.




			(CONTINUED ON THE NEXT PAGE)






ORDER

New and material evidence not having been submitted to reopen the 
claim of entitlement to service connection for right ear hearing 
loss, the appeal is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


